Plaintiff’s exceptions overruled, motion for new trial denied, with costs, and judgment directed for the defendant upon the verdict, with costs. All concurred, except Lambert, J., who dissented upon the ground: (1) That error was committed by the trial court in refusing to submit to the jury the question whether or not the plaintiff was guilty of contributory negligence in going upon the trestle to save life, even in the absence of an invitation by the defendant to do so; (2) that that question as well as the defendant’s negligence, was for the jury.